                                                                                           ,,
         Case 1:20-cv-03229-LLS Document 46 Filed 09/21/21   Page
                                                         ·.usoc   1 of 11
                                                                soNY
ORI GINAL                                                                 DOCUMENT
                                                                          ELECTRONICALLY FILED
                                                                          DOC#:                 . ·     /         ~
 UNITED STATES DISTRICT COURT                                             DATE FILED: _         7/z1        2 I       ·
 SOUTHERN DISTRICT OF NEW YORK                                                 ·-- --- -
                                                                               --

 CZIGANY BECK, individually and on behalf of others                         STIPULATION AND
 similarly situated,                                                         ORDER FOR THE
                                                                            PRODUCTION AND
                                 Plaintiff,                                   EXCHANGE OF
                                                                             CONFIDENTIAL
                        V.
                                                                              INFORMATION

 MANHA TT AN COLLEGE,                                                   Case No. 1:20-cv-03229-LLS

                                 Defendant.


         THIS matter having come before the Court by stipulation of Plaintiff, Czigany Beck, and

 Defendant, MANHATTAN COLLEGE, for the entry of a Protective Order limiting the review,

 copying, dissemination and filing of confidential and/or proprietary documents and information

 to be produced by either party and their respective counsel or by any non-party in the course of

 discovery in this matter to the extent set forth below; and the parties, by, between and among

 their respective counsel, having stipulated and agreed to the terms set forth herein, and good

 cause having been shown;

         IT IS hereby ORDERED that:

                   1.   This Stipulation is being entered into to facilitate the production, exchange

 and discovery of documents and information that the parties agree merit confidential treatment

 (hereinafter the "Documents" or "Testimony").

                   2.   Either party may designate Documents produced, responses to a discovery

 request, or Testimony given, in connection with this action as "Confidential," either by notation

 on the document, statement on the record of the deposition, written advice to the respective

 undersigned counsel for the parties hereto, or by other appropriate means .

                   3.   As used herein:




 12946839.1 8/18/2021
        Case 1:20-cv-03229-LLS Document 46 Filed 09/21/21 Page 2 of 11




                          (a)     "Confidential"   information       shall   mean    all   Documents   and

Testimony, and all information contained therein, and other information designated as

confidential, if such Documents or Testimony contain personal confidential information which

would invade the privacy rights of current and/or former employees and/or current and/or former

students, including, personal health information; trade secrets; proprietary business information;

competitively sensitive information; financial statements or finance related documents, salary

and other confidential employment information or other information the disclosure of which

would, in the good faith judgment of the party designating the material as confidential, be

detrimental to the party, the conduct of that party's business or the business of any of that party ' s

employees, vendors, customers or clients.

                          (b)     "Producing Party" shall mean the party to this action and any third-

party producing "Confidential"           information in connection with depositions, document

productions, or otherwise .

                          (c)     " Receiving Party" shall mean the party to this action and any non-

party   rece1vmg       " Confidential"   information       in   connection with     depositions, document

productions, or otherwise.

                  4.      Counsel for any party may, at any time, challenge the designation of a

document, deposition testimony or other material as " Confidential." If the Parties cannot resolve

a dispute concerning the appropriateness of a " Confidential" designation, the Producing Party

shall have the burden of moving the Court for a protective order or following the procedure(s)

otherwise established by the Court for upholding the protection of " Confidential" information.

The documents , deposition testimony or other material shall continue to be treated as




                                                       2
12946839.1 8/18/2021
        Case 1:20-cv-03229-LLS Document 46 Filed 09/21/21 Page 3 of 11




"Confidential" pending any motion for a protective order or established by the Court for

upholding the protection of " Confidential" information.

                 5.    " Confidential" information shall be utilized by the Parties only for

purposes of this litigation and for no other purposes. Except with the prior written consent of the

Producing Party or by Order of the Court, "Confidential" information shall not be furnished,

shown or disclosed to any person or entity except to:

                       (a)     Plaintiff or   Defendant,    including   personnel    of Defendant

Manhattan College, actually engaged in assisting in the preparation of this action for trial or

other proceeding herein and who have been advised of their obligations hereunder;

                         (b)   counsel for the parties to this action and their associated attorneys,

paralegals and other professional personnel (including support staff) who are directly assisting

such counsel in the preparation of this action for trial or other proceeding herein, are under the

supervision or control of such counsel, and who have been advised by such counsel of their

obligations hereunder;

                         (c)   expert witnesses or consultants retained by the parties or their

counsel to furnish technical or expert services in connection with this action or to give testimony

with respect to the subject matter of this action at the trial of this action or other proceeding

herein ; provided, however, that such information is furnished , show n or disclosed in accordance

with paragraph 6 hereof;

                         (d)   the Court and Court personnel, if filed m accordance with

paragraph 11 hereof;




                                                  3
12946839.1 8/18/2021
        Case 1:20-cv-03229-LLS Document 46 Filed 09/21/21 Page 4 of 11




                        (e)    an   officer before whom a deposition          is taken,    including

stenographic reporters and any necessary secretarial, clerical or other personnel of such officer, if

furnished, shown or disclosed in accordance with paragraph 9 hereof;

                        (f)    trial and deposition witnesses, if furnished, shown or disclosed in

accordance with paragraph 8, respectively, hereof; and

                        (g)            any other person agreed to in writing by the parties or so

ordered by the Court.

                  6.    Before any disclosure of " Confidential" information is made to an expert

witness or consultant pursuant to paragraph S(c) or 6 hereof, counsel seeking to disclose to an

expert witness shall obtain the expert's written agreement, in the form of Exhibit A attached

hereto, to comply with and be bound by its terms. Counsel for the Receiving Party obtaining

said agreement shall supply a copy to counsel for the Producing party at the time of the

disclosure.

                  7.    Should the need arise for any of the parties to disclose "Confidential"

information during any hearing or trial before the Court, including through argument or the

presentation of evidence, such party shall do so pursuant to any Court established directions or

procedures, or in the absence of such established directions or procedures, take steps necessary to

preserve the confidentiality of such "Confidential" information to the extent possible.

                  8.    This Stipulation shall not preclude counsel for the parties from usmg

during any deposition in this action any documents or information which have been designated

as "Confidential" information under the terms hereof. Any court reporter and deposition witness

who is given access to "Confidential" information shall, prior thereto, be provided with a copy of

this Stipulation and shall abide by its terms.



                                                  4
12946839.1 8/18/2021
        Case 1:20-cv-03229-LLS Document 46 Filed 09/21/21 Page 5 of 11




                 9.      A party may designate information as "Confidential" subject to this

Stipulation, any document, information, or deposition testimony produced or given by any non-

party to this case, or any portion thereof. In the case of Documents, designation shall be made

by notifying all counsel in writing of those documents which are to be stamped and treated as

such at any time up to thirty (30) days after actual receipt of copies of those documents by

counsel for the party asserting the confidentiality privilege. In the case of deposition Testimony,

designation shall be made by notifying all counsel in writing of those portions which are to be

stamped or otherwise treated as such at any time up to thirty (30) days after the transcript is

received by counsel for the party asserting the confidentiality privilege. Prior to the expiration of

such thirty (30) day period (or until a designation is made by counsel, if such a designation is

made in a shorter period of time), all such documents shall be treated as "Confidential"

information. Counsel for any party may challenge the designation of a document or other

material as "Confidential" information in accordance with the procedures in paragraph 4.

                  10.    Any party who seeks to file with the Court any deposition transcripts ,

exhibits, answers to interrogatories, and other documents which have previously been designated

as containing "Confidential" information, and any pleading, brief or memorandum which

reproduces, paraphrases or discloses "Confidential" information, shall do so pursuant to any

Court established directions or procedures, or in the absence of such established directions or

procedures, take steps necessary to ensure that the " Confidential" information is filed under seal

and is maintained by the Court under seal until further order of the Court.

                  11 .   Any person receiving " Confidential" information shall not reveal or

discuss such information to or with any person not entitled to receive such information under the

terms hereof.



                                                  5
12946839.1 8/18/2021
        Case 1:20-cv-03229-LLS Document 46 Filed 09/21/21 Page 6 of 11




                  12.    Any document or information that may contain "Confidential" information

that has been inadvertently produced without identification as to its "Confidential" nature may be

so designated by a party providing written notice to the undersigned counsel for the other party,

identifying the document or information as "Confidential" information within a reasonable time

following the discovery that the document or information has been produced without such

designation.

                  13 .   Extracts and summaries of " Confidential" information shall also be treated

as confidential in accordance with the provisions of this Stipulation.

                  14.    The production or disclosure of " Confidential" information shall in no

way constitute a waiver of a party's right to object to the production or disclosure of other

information in this action or in any other action.

                  15 .   This Stipulation is entered into without prejudice to the right of either

party to seek relief from, or modification of, this Stipulation or any provisions thereof by

properly noticed motion to the Court or to challenge any designation of confidentiality as

inappropriate under the Federal Rules of Civil Procedure, the Local Rules of the Southern

District of New York, or other applicable law.

                  16.    This Stipulation shall continue to be binding after the conclusion of this

litigation except: (a) that there shall be no restriction on documents that are used as exhibits in

Court (unless such exhibits were filed under seal in accordance with paragraph 10 hereof); and

(b) that a party may seek the written permission of the other party or further order of the Court

by motion with respect to dissolution or modification of any provision of this Stipulation. The

provisions of this Stipulation shall , absent prior written consent of both parties, continue to be

binding after the conclusion of this action.



                                                     6
12946839.1 8/18/2021
        Case 1:20-cv-03229-LLS Document 46 Filed 09/21/21 Page 7 of 11




                  17.   Nothing herein shall be deemed to waive any privilege recognized by law,

or shall be deemed an admission as to the admissibility in evidence of any facts or documents

revealed in the course of disclosure or a concession as to the nature of the confidentiality of the

documents.

                  18.   Nothing herein shall require disclosure of information which is protected

by the attorney-client privilege, work product immunity or other privilege or immunity, and the

inadvertent production of information or materials that are protected by the attorney-client

privilege, work product immunity, or other privilege or immunity shall not operate as a waiver of

such privilege or immunity.      If a party becomes aware that it has inadvertently produced

information or materials that are protected by the attorney-client privilege, work product

immunity, or other privilege or immunity, that party should promptly notify the other party in

writing of the inadvertent production. Once the other party receives notice in writing of the

inadvertent production, it shall make reasonable efforts to gather copies of the information and

materials that were distributed to others and shall return all copies of such inadvertently

produced material within three (3) business days of receiving such notice.            Any notes or

summaries referring or relating to any such inadvertently produced material subject to claim of

privilege or immunity shall be destroyed forthwith. Nothing herein shall prevent the other party

from challenging the propriety of the attorney-client privilege or work product immunity or other

applicable privilege designation by submitting a challenge to the Court.            The party that

inadvertently produced such information or materials bears the burden of establishing the

privileged nature of any inadvertently produced information or materials.          Each party shall

refrain from distributing or otherwise using the inadvertently disclosed information or materials

for any purpose until the discoverability of the materials is agreed to by the parties or resolved by



                                                  7
12946839.1 8/18/2021
        Case 1:20-cv-03229-LLS Document 46 Filed 09/21/21 Page 8 of 11




the Court.      Notwithstanding the foregoing, a party may use the inadvertently produced

information or materials solely to respond to a motion by the party seeking return or destruction

of such infom1ation or materials. If a party becomes aware that it is in receipt of information or

materials which it knows or reasonably should know were inadvertently sent, the party in receipt

of such information or materials shall promptly notify the Producing Party of such information or

materials, in accordance with Rule 4.4(b) of the New York Rules of Professional Conduct.

                  19.   Upon written notice by the Producing Party following the final termination

of this litigation by settlement or exhaustion of all appeals, all "Confidential" and "Highly

Confidential-Attorneys' Eyes Only" information produced or designated, and all reproductions

thereof shall be returned to the Producing Party or shall be destroyed. In the event that any party

chooses to destroy physical objects and documents, such party shall certify in writing within

sixty (60) days of such written notice following the final termination of this litigation that it has

undertaken its best efforts to destroy such physical objects and documents (including but not

limited to deleting all electronic copies of such documents that have not been archived, backed-

up, or are otherwise difficult to access), and that such physical objects and documents have been

destroyed to the best of its knowledge, including but not limited to by deleting all electronic

copies of such documents that have not been archived, backed-up, or are otherwise difficult to

access. Notwithstanding anything to the contrary, counsel of record for the parties may retain

one copy of documents constituting work product, a copy of pleadings, motion papers, discovery

responses, deposition transcripts and deposition and trial exhibits. Nothing in this Stipulation

shall prohibit a party from using its own records and business documents in the normal course of

business. This Stipulation shall not be interpreted in a manner that would violate any applicable

cannons of ethics or codes of professional responsibility. Nothing in this Stipulation shall



                                                  8
12946839.1 8/18/2021
        Case 1:20-cv-03229-LLS Document 46 Filed 09/21/21 Page 9 of 11




prohibit or interfere with the ability of counsel for any party, or of experts specially retained for

this case, to represent any individual, corporation, or other entity adverse to any party or its

affiliate(s) in connection with any other matters.

                 20.   This Stipulation may be changed by further order of this Court, and is

without prejudice to the rights of a party to move for relief from any of its provisions, to apply

for a protective order relating to confidential documents or information, to specifically object to

the production of specific documents or information, to apply for an order compelling the

production of documents or information, or to seek or agree to different or additional protection

for any particular material or information .

Submitted by and agreed to for and on behalf of all Parties:

Dated: September 20, 2021                            Dated: September 20, 2021
       Charleston, South Carolina                           New York, New York

ANASTOPOULO LAW FIRM, LLC                            BOND, SCHOENECK &KING, PLLC


       Isl                                               Isl
Roy T. Willey, IV                                    Gregory B. Reilly
Eric Poulin                                          Samuel G. Dobre
Blake Abbott                                         600 Third A venue, 22nd Floor
32 Ann Street                                        New York, NY 10016-1915
Charleston, SC 29403                                 Telephone: (646) 253-2330
843-614-8888                                         Fax: (646)253-2370

Attorneys for Plaintiff                              Attorneys for Defendant


SO ORDERED:



Hon. Louis L. Stanton, U.S.D.J.




                                                     9
12946839.1 8/18/2021
       Case 1:20-cv-03229-LLS Document 46 Filed 09/21/21 Page 10 of 11




                                             EXHIBIT A

UNITED STA TES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CZIGANY BECK, individually and on behalf of others                         AGREEMENT WITH
similarly situated,                                                           RESPECT TO
                                                                            CONFIDENTIAL
                                Plaintiff,                                   INFORMATION

                       V.                                              Case No. l :20-cv-03229-LLS

MANHA TT AN COLLEGE,

                                Defendant.


l, - - - - - - - - - -, state that:

                  1.   My address is _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                  2.   My present employer is _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                  3.   My present occupation or job description is _ _ _ _ _ _ _ __

                  4.   l have received a copy of the Stipulation and Order for the Production and

Exchange of Confidential Information (the "Stipulation") entered in the above-entitled action on

_ _ _ _ _ _ _ _ _ (date).

                  5.   I have carefully read and understand the provisions of the Stipulation.

                  6.   I will comply with all of the provisions of the Stipulation.

                  7.   I will hold in confidence, will not disclose to anyone not qualified under

the Stipulation, and will use only for purposes of this action, any "Confidential" information that

is disclosed to me.




12946839.1 8/18/2021
       Case 1:20-cv-03229-LLS Document 46 Filed 09/21/21 Page 11 of 11




                 8.    I will return all "Confidential" information that comes into my possession,

and documents or things that I have prepared relating thereto, to counsel for the party by whom I

am employed or retained, or to counsel from whom I received the "Confidential" information.

                 9.    I hereby submit to the jurisdiction of this Court for the purpose of

enforcement of the Stipulation in this action.



Dated: - - - - - - - -




                                                 2
12946839.1 8/18/2021
